ORDER
It appearing, following oral argument in this Court, that the purposes of justice will be advanced by a new trial de novo in this action, it is, therefore, pursuant to Maryland Rule 871 and with the consent of all parties, this 4th day of May, 1979
ORDERED, by the Court of Appeals of Maryland, that this case be remanded to the Circuit Court for Montgomery County, without affirmance or reversal, for a new trial upon *122the merits on all issues presented by the pleadings as if no appeal had been taken and the judgment from which this appeal was taken had not been entered; costs in this Court to abide the final result. Mandate shall issue forthwith.